86 F.3d 1162
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Berta FLORES-CASTANEDA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.Victor Manuel CASTILLO-VARELA, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
Nos. 88-7295, 89-70146.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 7, 1990.Submission Vacated Oct. 9, 1990.Resubmitted Jan. 26, 1996.Decided May 31, 1996.

Before:  REINHARDT, LEAVY and RYMER, Circuit Judges.

ORDER

1
The parties agree that the petitions should be dismissed.   Accordingly, they are.